DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s amendment filed on August 4, 2022 is entered.

	Claims 1-64 and 66-77 have been canceled. 
	Claims 65, 78, and 91-94 are pending and currently under consideration.

3.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

6.	Claims 65, 78, and 91-94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lazar et al. (US 2006/0134105, reference on IDS) and Dillon et al. (US 2006/0194280, reference on IDS) in view of Gillies et al. (WO02/072605, reference on IDS) for the reasons of record.

	The previous Office Action states:
“Lazar et al. teach an IgG2 antibody comprising a light chain and a variant comprising amino acid modifications including C131S relative to the naturally occurring IgG2 which have a hinge region (e.g. see paragraphs [0095], [1696], and Figure 7a).  Lazar et al. discloses IgG2 constant heavy chain region of SEQ ID NO:11 which including the amino acid sequences of the heavy chain CH1-hinge-CH2-CH3 (e.g. see Figure 30c). Lazar et al. further teach the antibody and composition thereof, wherein the antibody binds known therapeutic antigen target, e.g. RANKL (e.g. see paragraph [1786] on pages 65). 

Lazar et al. teaches “[i]n another aspect, the present application is directed to an IgG2 variant including two or more amino acid modifications as compared to SEQ ID NO:11. The modification can be selected from among C131S, R133K, E137G, S138G, N192S, F193L, T199I, D203N, T214K, R217P, C219S, insertion of 221D, V222K, insertion of 223T, E224H, insertion of 225T, P233E, V234L, A235L, insertion of 236G, Q274K, F296Y, F300Y, V309L, G327A, T339A, E356D, M358L, and M397V. In various embodiments, the formula has at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more amino acid modifications as compared to an amino acid sequence including SEQ ID NO:11. In additional embodiments, at least 2, 3, or 4 of the modifications are in different domains” (e.g. see [0095]).  The formula of SEQ ID NO:11 having at least one modification selected from among the group described above encompass C131S.

Lazar et al. teach that the IgG2 variant sequence are used to create nucleic acids that encode the member sequence, wherein the nucleic acid can be cloned into host cell, expressed and assayed. (e.g. see [1807]).  The host cell may be cultured and the IgG2 variant can be purified or isolated after expression (e.g. see [1808]).

Given that the prior art IgG2 antibody variant comprises the same method steps of modifying a nucleotide sequence encoding the heavy chain of an IgG2 antibody resulting in C131S substitution, introducing the nucleic acid into a host cell and culturing the host cell to express and purify the IgG2 antibody, the prior art IgG2 antibody would inherently have the function of primarily a single conformational isoform.  While Lazar et al. do not teach a method of increasing the formulated and in vivo stability of a modified IgG2 antibody or a method of increasing the potency of a modified IgG2 therapeutic antibody (the instant preambles), Lazar et al. teach all the method steps recited in the instant claims.  Note that preambles of the instant claims merely recite the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 701.  

Dillon et al. teach that free cysteine not engaged in cysteine-cysteine disulfide bonds or sterically protected from the disulfide bond formation, would be subjected to cysteinylation (e.g. see paragraphs [0007]-[0008]).  Dillion et al. further identified such cysteine in human IgG2 in at position 131 of the heavy chain region (e.g. see Figure 49 and paragraph [0237]).  Dillon et al. teach that removal of cysteinylation can reduce heterogeneity of the IgG2 molecule, thereby improve pharmaceutical and crystallization properties (e.g. see SUMMARY OF THE INVENTION on page 2).

As such, it is reasonable to conclude that mutating C131S in the heavy chain of the IgG2 would increase the formulated and in vivo stability or increase the potency of an IgG2 antibody modified with C131S mutation in the heavy chain.

The reference teachings differ from the instant invention by not describing C131S/C219S or C131S/C220S amino acid substitutions in the heavy chain.

	Gillies et al. teach a method of enhancing the levels of antibodies produced in eukaryotic cell including mammalian cells by modifying the hinge region (e.g. see [0036] in page 9).  Gillies et al. state:


    PNG
    media_image1.png
    376
    618
    media_image1.png
    Greyscale

 	The above disclosed modified IgG2 hinge with sequence ERKSSVECPPCL (SEQ ID NO:2) contains “SS” corresponds to C219 and C220 in the naturally occurring IgG2 hinge (also see [0124] in page 28). Thus, Gillies et al. teach C219S and C220S in the IgG2 hinge region useful to promote correct assembly of antibodies.  

	It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to an ordinary skill in the art to combine the teachings of the reference according to the know recombinant methods of producing IgG2 antibody with modifications C131S (disclosed by Lazar et al. and Dillion et al.), C219S and C220S (disclosed by Gillies et al.) in order to reduce unwanted cysteine residues that could contribute to undesired disulfide bonds causing heterogeneity.  The combination would have yielded predictable results of a population of IgG2 antibodies with reduced heterogeneity and improve pharmaceutical and crystallization properties.  A person of ordinary skill in the art would have been motivated to combine the prior art to mutate C131S/C219S/C220S to achieve a population of IgG2 antibodies with less heterogeneity and improve pharmaceutical properties”

	
	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that making triple mutations C131S/C219S/C220S would mean no cysteine residues left in the hinge region available for binding to the C214 residue in the light chain for form disulfide bond. As such, applicant asserts that there will be no antibody structure since there will be only heavy chains but no light chains.  Applicant asserts that the instant invention only encompasses double mutations C131S/C220S or C131S/C219S. Applicant states:
	
    PNG
    media_image2.png
    112
    628
    media_image2.png
    Greyscale


	As such, applicant asserts that the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	Contrary to applicant’s assertion relying upon the claim amendment, note that the claims do not exclude other mutations including hinge cysteine mutations in view of the recitation of “comprise” which includes additional unrecited elements, such as two cysteine mutations in the hinge region.  Further, as stated above, Lazar teaches an IgG2 variant including two or more amino acid modifications selected from C131S, R133K, E137G, S138G, N192S, F193L, T199I, D203N, T214K, R217P, C219S. Thus, combining substitutions C131S and C219S in the hinge of human IgG2 for would be well within an ordinary skill in the art for optimized properties including reducing heterogeneity of IgG2 molecule.  

Furthermore, contrary to applicant’s arguments regarding that the triple mutations C131S/C219S/C220S would render two heavy chains without light chains, note that attorney arguments cannot take place of evidence, see MPEP 716.01(c).

Here, Gillies et al. specifically teach a modified IgG2 hinge region with amino acid sequence of ERKSSVECPPCP (SEQ ID NO:1) which contains two cysteine mutations C219S/C220S. Contrary to applicant’s assertion that mutating both C219 and C220 would left no cysteine in the hinge region for disulfide bonds, Gillies SEQ ID NO:1 indicates that two additional cysteines (CPPC) are left for efficient disulfide bonding between the two heavy chains (e.g. see [0015]-[0016]).  Gillies et al. teach that IgG2 with the muted hinge region (e.g. C219S/C220S) is particularly useful in the context of antibodies expressed and secreted from eukaryotic cells because the hinge region promotes correct assembly of the antibodies. A key feature of these IgG2 is it only has two cysteine residues in the hinge region (e.g. see [0016]). It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to an ordinary skill in the art to combine the teachings of the reference according to the know recombinant methods of producing IgG2 antibody with modifications C131S/C219S or C131S, C219S and C220S in order to reduce unwanted cysteine residues that could contribute to undesired disulfide bonds causing heterogeneity.  The combination would have yielded predictable results of a population of IgG2 antibodies with reduced heterogeneity and improve pharmaceutical and crystallization properties.  A person of ordinary skill in the art would have been motivated to combine the prior art to mutate C131S/C219S or C131S/C219S/C220S to achieve a population of IgG2 antibodies with less heterogeneity and improve pharmaceutical properties. Such IgG2 variants would be able to assemble more efficiently into antibodies since two additional cysteines “CPPC” will be able to efficiently facilitate disulfide bonds between the two heavy chains. 

	As such applicant’s arguments have not been found persuasive.

7.	No claim is allowed.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644